Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending
Claims 18-21 are withdrawn.
Election/Restrictions
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/23/2021. As cited in the restriction, if group 1 is deemed allowable and all the limitations of the allowable claim are brought into group II, method claims 18-21 may be rejoined at that time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,7-8, and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Denny et al. US 2014/0116002.
Regarding claim 1, Denny discloses a sealing device (200) for sealing a lid material (310) to sealing areas (306) of a blister web or of at least one blister cap (par 0037; Fig.6), wherein the sealing areas of the blister web or of the at least one blister cap surround at least one pocket (container body 300) for holding a product (308; par 0037), the sealing device comprising:
a first, heated sealing tool (204);
a second sealing tool (202), which comprises at least one depression (open chamber 302) for receiving at least one pocket (300) of the blister web or the at least one blister cap (fig.3), wherein the first sealing tool (204) and the second sealing tool (202) are arranged opposite each other (Fig.6);
a first intermediate element (102) of an elastic material (formed of an elastic silicone; 0032), which is attached to the first sealing tool (204) on a side facing the second sealing tool (102 mounted on the bottom surface of sealing head 206 of first tool 204 to apply pressure to the lid 310; fig.6-7);
a second intermediate element (104) of a thermally-insulating material or a material of poor thermal conductivity (formed from PTFE; par 0032), which is different from the material of the first intermediate element, wherein the second intermediate element (104) is attached to the second sealing tool (202) on a side facing the first sealing tool (104 mounted to bottom tool 202 faces the upper tool 204); wherein at least one of the first sealing tool (204) with the first intermediate element (102) and the second sealing tool (202) with the second intermediate element (104) is movable relative to the other sealing tool between an opened position (as seen in fig.6), in which the first and second sealing tools are a certain distance apart to accommodate the blister web or the at least one blister cap and at least one section of the lid material (Fig.6 show an open positon of upper and lower sealing tool with blister web and lid in between prior to sealing), and a closed sealing position (fig.7), in which at least sections of the first intermediate element (102) and of the second intermediate element (104) exert pressure on each other (when the tools are closed first intermediate element and second intermediate element exert pressure on each other to form a seal between the lid and blister web; par 0044), wherein the first sealing tool (204) and the second sealing tool (202) are arranged and structured in such a way that, in the closed sealing position (fig.7), the first intermediate element (102) rests on the lid material (when pressure is exerted 

    PNG
    media_image1.png
    490
    594
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    426
    588
    media_image2.png
    Greyscale


Regarding claim 2, Denny discloses the sealing device of claim 1, wherein the first intermediate
element consists of a silicone elastomer (par 0032).
Regarding claim 7, Denny discloses the sealing device of claim 1, wherein the first intermediate element is molded onto a surface of the first sealing tool (silicone 102 is bonded to sealing tool head interpreted as mold to a first surface of the first sealing tool 204; par 0033-0034).
Regarding claim 8, Denny discloses the sealing device of claim 1, wherein the second intermediate element consists of a polyurethane elastomer (Denny discloses 104 being made of PTFE interpreted as a form of polyurethane par 0032).
Regarding claim 17, Denny discloses the sealing device of claim 1, wherein the first intermediate element (102) is configured as a plate (flat planar element attach to sealing head 206; par 0038; fig.3), and the second intermediate element (104) comprises at least one through-opening (through opening where the chamber 302 is formed), wherein the second intermediate element forms at least one peripheral land (area surrounding the container 300 forms the peripheral land; fig.6), which is formed to correspond to a course of a peripheral sealing seam to be formed (par 0044-0046).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denny et al. US 2014/0116002 in view of Callahan US 2019/0047735.

Regarding claim 3, Denny discloses the sealing device of claim 1, but fails to explicitly teach the dimension of the thickness of first intermediate element
However Callahan teaches a heat sealing silicone layer wherein the first intermediate
element has a thickness in the range of 0.3-2 mm (teaches the thickness in the range of .005 inches- .08 inches which is equivalent to .127mm-2mm; par 0039).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the silicone layer as taught by Denny with the thickness as taught by Callahan as a 
Regarding claim 4, Denny discloses the sealing device of claim 1, but fails to teach wherein the first intermediate element has a thickness in the range of 0.5-1 mm.
However Callahan teaches a heat sealing silicone layer wherein the first intermediate
element has a thickness in the range of 0.3-2 mm (teaches the thickness in the range of .005 inches- .08 inches which is equivalent to .127mm-2mm; and further teaches an optimal range of .02 inches - .04 inches which is equivalent to .5-1mm; par 0039).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the silicone layer as taught by Denny with the thickness as taught by Callahan as a silicone layer in a heat sealing tool, in order to have a thin flexible layer of flexible material of an optimal range during a heat sealing operation.
Regarding claim 5, Denny discloses the sealing device of claim 1, but fails to explicitly teach wherein the material of the first intermediate element has a Shore hardness of 60-80 Shore A, measured according to DIN 53 505.
However Callahan teaches a heat sealing silicone layer wherein the first intermediate
element has a Shore Hardness measured on the durometer scale between 20-100; par 0038).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the silicone layer as taught by Denny with the shore hardness in the same range of thickness as taught by Callahan as a silicone layer in a heat sealing tool, in order to have a thin flexible layer of flexible material of an optimal range during a heat sealing operation that can withstand repetitive and continuous sealing cycles of compression.
Regarding claim 6, Denny discloses the sealing device of claim 1, but fails to explicitly teach wherein the material of the first intermediate element has a Shore hardness of 65-75 Shore A, measured according to DIN 53 505.
However Callahan teaches a heat sealing silicone layer wherein the first intermediate

	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the silicone layer as taught by Denny with the shore hardness in the same range of thickness as taught by Callahan as a silicone layer in a heat sealing tool, in order to have a thin flexible layer of flexible material of an optimal range during a heat sealing operation that can withstand repetitive and continuous sealing cycles of compression.
Regarding claim 15, Denny discloses the sealing device of claim 1, wherein the second intermediate element is attached to the second sealing tool 202 and can be replaced when the material wears out, but fails to explicitly teach that the element is screwed to, or snapped into place on, the second sealing tool.
However Callahan teaches attaching a sealing element 18 to a sealing tool plate 16 with screws 26; par 0040.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the second intermediate element to be connected to the lower sealing tool using screw coupling as taught by Callahan to provide a structure conducive to changing out the elements when they wear out in order to increase the life of the heating tool. 

    PNG
    media_image3.png
    506
    719
    media_image3.png
    Greyscale

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denny et al. US 2014/0116002 in view of Baltes et al. US 2018/0243996.
Regarding claim 9, Denny discloses the sealing device of claim 1, but fails to explicitly teach wherein the second intermediate element has a thickness in the range of 5-15 mm.
However Baltes teaches pressure sealing bars (29a, b) formed of polyurethane with a thickness between 2mm and 10mm which falls within the 5-15mm required range; par 0018.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the thickness of the second intermediate element as taught by Denny with the thickness range as taught by Baltes in order to optimize the material properties including hardness of the material in order to increase the life of the sealing bars during continues use and pressure applied.
Regarding claim 10, Denny discloses the sealing device of claim 1, but fails to explicitly teach wherein the second intermediate element has a thickness in the range of 8-12 mm.
However Baltes teaches pressure sealing bars (29a, b) formed of polyurethane with a thickness between 2mm and 10mm which falls within the 8-12mm required range; par 0018.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the thickness of the second intermediate element as taught by Denny with the thickness range as taught by Baltes in order to optimize the material properties including hardness of the material in order to increase the life of the sealing bars during continues use and pressure applied.

Regarding claim 11, Denny discloses the sealing device of claim 1, but fails to explicitly teach wherein the material of the second intermediate element has a Shore hardness of 80-100 Shore A, measured according to DIN 53 505.
However Baltes teaches pressure sealing bars (29a, b) formed of polyurethane with a Shore hardness in the range of 40-95; which is within the required 80-100 hardness range; par 0018.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the thickness of the second intermediate element as taught by Denny with the thickness 

Regarding claim 12, Denny discloses the sealing device of claim 1, but fails to explicitly teach wherein the material of the second intermediate element has a Shore hardness of 85-95 Shore A, measured according to DIN 53 505.
However Baltes teaches pressure sealing bars (29a, b) formed of polyurethane with a Shore hardness in the range of 40-95; which is within the required 85-95 hardness range; par 0018.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the thickness of the second intermediate element as taught by Denny with the thickness range as taught by Baltes in order to optimize the material properties including hardness of the material in order to increase the life of the sealing bars during continues use and pressure applied.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denny et al. US 2014/0116002 in view of Goto et al US 2007/0128570.
Regarding claim 13, Denny discloses the sealing device of claim 1, further teaching that the second intermediate element is formed from PTFE, but fails to explicitly teach wherein the material of the second intermediate element has a thermal conductivity in the range of 0.19-0.25 W/(m*K).
However Goto teaches a heat treating plate has a surface of resin formed from PTFE with a thermal conductivity of .12 W/mK- .25 W/mK. Par 0048.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the intermediate element as taught by Denny which discloses the second intermediate element being formed of PTFE with the teaching of Goto which discloses the material property of PTFE used in a heating plate to have a thermal conductivity between .12-.25 W/mK as an inherent property of the same material in an optimal range. 
Regarding claim 14, Denny discloses the sealing device of claim 1, further teaching that the second intermediate element is formed from PTFE, but fails to explicitly teach wherein the material of the second intermediate element has a thermal conductivity in the range of 0.21-0.23 W/(m*K).
However Goto teaches a heat treating plate has a surface of resin formed from PTFE with a thermal conductivity of .12 W/mK- .25 W/mK. Par 0048.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the intermediate element as taught by Denny which discloses the second intermediate element being formed of PTFE with the teaching of Goto which discloses the material property of PTFE used in a heating plate to have a thermal conductivity between .12-.25 W/mK as an inherent property of the same material in an optimal range. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denny et al. US 2014/0116002 in view of Molvar US 3864892.
Regarding claim 16, Denny discloses the sealing device of claim 1, wherein the first intermediate element (102) is configured to correlate with the at least one depression (302) in the second sealing tool (202), and the second intermediate element (104) comprises at least one through-opening (through opening formed in the area of the chamber 302; fig.6), wherein the first intermediate (102) element forms at least one peripheral land (forms a land above the sealing area where the lid 310 is sealed to lip 306), and the second intermediate element (104) forms at least one peripheral land (area under 306 to provide pressure from the bottom), wherein the peripheral lands correlate with each other and are configured to correspond to a course of a peripheral sealing seam to be formed (fig.7 shows that when the sealing tools are closed the first and second intermediate elements create pressure on the blister web and lid 310 to form a seal around the perimeter of container 300).
But fails to teach wherein the first intermediate element comprises at least one through opening. 
However Molvar teaches, a heat sealing tool, where the upper tool which has an upper indented portion that would form a through hole in the first intermediate element in order to only have pressure on 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing the modify the sealing tool as taught by Denny with the through hole as taught by Molvar as a simple substitution between sealing heads which can also accommodate various sizes of containers that may have a larger lid area which allows for sealing just a perimeter of the sealing area instead of having a flat plate as the first intermediate element of the first sealing tool.

    PNG
    media_image4.png
    700
    455
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731